Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Juan Guillermo Diaz Reyes, a native and citizen of the Dominican Republic, petitions for review of an order of the Board of Immigration Appeals (“Board”) pretermi-ting his application for adjustment of status. We have reviewed the record and discern no error in the agency’s finding that Diaz Reyes is inadmissible under 8 U.S.C. § 1182(a)(6)(C)(ii)(I) (2012) for falsely representing himself to be a United States citizen for any benefit under state law. We therefore deny the petition for review for the reasons stated by the Board. See In re: Diaz Reyes (B.I.A. Mar. 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.